Citation Nr: 0020892	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
fragment wound scarring of the left lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to May 1946 
and from November 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1997, by the Hartford Regional Office (RO), which 
granted service connection for fragment wounds of the left 
anterior knee and thigh, and assigned a noncompensable 
evaluation, effective November 14, 1991.  The notice of 
disagreement with this determination was received in February 
1997.  The statement of the case was issued in March 1997.  
The veteran's substantive appeal was received in March 1997.  
A VA compensation examination was conducted in July 1997.  VA 
treatment reports were received in October 1998.  A 
supplemental statement of the case (SSOC) was issued in 
October 1998.  The appeal was received at the Board in June 
1999.  

In September 1999, the Board, in pertinent part, remanded the 
case to the RO for further development.  A VA compensation 
examination was conducted in October 1999.  Additional VA 
treatment records were received in November 1999.  An SSOC 
was issued in April 2000, after which the case was returned 
to the Board.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in July 2000.  

In a Statement of Accredited Representation in Appealed Case 
(VA Form 646), dated in June 2000, the veteran's 
representative argued for a grant of service connection for a 
probable left knee meniscal tear; however, service connection 
was denied for that disorder in the Board's September 1999 
decision, so this may be an attempt at reopening the claim.  
In addition, the representative asserted that osteoarthritis 
of the left knee was noted at the October 1999 VA 
examination, and implied that an additional disability rating 
should be granted for that disorder.  A similar argument was 
raised in the Written Brief Presentation before the Board, in 
July 2000.  The RO has not had an opportunity to act upon 
either claim.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  See Shockley v. West, 11 
Vet.App. 208 (1998).  Therefore, we refer those issues to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Prior to October 26, 1999, the veteran's service-
connected fragment wound scarring of the left lower extremity 
was asymptomatic.  

3.  Upon VA examination conducted on October 26, 1999, the 
veteran's service-connected fragment wound scarring of the 
left lower extremity was manifested by a tender two-
centimeter scar.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for fragment 
wound scarring of the left lower extremity, from November 14, 
1991, through October 25, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, and 7805 (1999).  

2.  The criteria for a 10 percent evaluation for fragment 
wound scarring of the left lower extremity, from October 26, 
1999, to the present have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background

The records indicate that the veteran suffered a wound, from 
mortar fire, to his left lower extremity in 1950.  At the 
time of his separation examination in August 1952, the 
veteran reported pain in the left leg on prolonged walking.  
Examination revealed a small scar, 1/2" long, near the 
popliteal space in the left lower extremity and another, 
about 1/4" long, in the posterior aspect of the left thigh.  
The term "popliteal" means the posterior surface of the 
knee, and "posterior" refers to the back part of a 
structure.  See Dorlands Illustrated Medical Dictionary, 28th 
ed. (1994), at 1334, 1340.  There was no evidence of atrophy, 
or of loss of sensation or circulation.  Those areas were not 
tender.  X-rays revealed a small, 1/2-cm metallic foreign body 
in the soft tissues of the left thigh.  Flexion and extension 
of the knee and ankle were normal.  The veteran was given 
orthopedic clearance for discharge.  

The claims folder is devoid of any medical records reflecting 
treatment for the rediduals of the fragment wound residuals 
of the left lower extremity, from 1952 to 1992.  

The veteran was afforded a VA compensation examination in 
January 1992, at which time it was noted that he was being 
seen for evaluation of shrapnel wounds to the posterior 
aspect of his left knee.  It was noted that he had suffered 
the injury as a result of an explosion sending shrapnel to 
the posterior aspect of his knee.  It was further noted that 
he had never had surgery on the knee, but, because of 
progressive pain in the knee, he required the use of a cane 
and walked with a limp.

On clinical evaluation, the veteran walked with the knee 
flexed and had evidence of moderate gait antalgia.  Range of 
motion was from -5 degrees in full extension to 110 degrees 
of flexion.  McMurray's sign was positive.  There was no 
evidence of ligamentous laxity in the patella tracts.  There 
was a small effusion present.  On the posterior aspect of the 
knee, there was a punctate wound which measured 2 x 2 mm; it 
was raised and purple in appearance.  There was swelling 
about this location, and some mild pain on deep palpation of 
that area.  The examiner stated that, given the history of 
giving way of the knee, as well as the small effusion present 
and his positive McMurray's examination, the veteran likely 
had a meniscal tear.  He also noted that radiographs were 
obtained of the knee, and they were totally negative and 
showed no evidence of retained shrapnel.  

Received in September 1996 were private treatment records, 
dated from May 1990 to June 1990, reflecting hospitalization 
and treatment for a cardiovascular disease, unrelated to the 
issue in question.  

The veteran was afforded a VA compensation examination in 
September 1996, at which time he indicated that he had 
recently noted increased pain in the posterior and lateral 
aspects of his left knee.  He related that the pain limited 
his ability to ambulate, and caused him pain on a daily 
basis.  It was noted that he was in a wheelchair.  
Examination of the left knee demonstrated evidence of a 
shrapnel entrance-type wound on the posterior lateral aspect 
of his knee.  The range of motion in the left was full, and 
his ligamentous examination was intact.  He had palpable 
tenderness along the mid and posterior lateral joint line.  
X-ray study of the left knee was negative for any evidence of 
significant degenerative change.  The assessment was status 
post shrapnel type injury to the left knee, now with 
increasing pain and decreased functional ability.  At that 
point, he had significant pain in his knee that limited his 
ability to ambulate.  

The veteran was afforded a special VA examination in July 
1997, for evaluation of his scars, at which time he reported 
occasional pain in the area of his left popliteal fossa and 
trouble with mobility.  It was noted that he had 
anapproximately 1-by-0.5 cm oblong, well-healed scar near the 
lateral popliteal fossa.  The "popliteal fossa" is the 
depression in the posterior region of the knee.  See 
Dorland's, supra, at 657.  There was no tenderness, and no 
keloid formations, adhesions, herniations; or adherence were 
noted.  Texture was soft.  There was no ulceration or skin 
breakdown.  There was no elevation of the scar; there was 
depression of the scar.  There was no evidence of underlying 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  The scar was a similar color to the surrounding 
normal skin, with minimal disfigurement.  The examiner 
indicated that he was unable to assess any limitation of 
function due to the scar.  The pertinent diagnosis was well-
healed scar, left popliteal fossa.  

Received in October 1998 were VA progress notes dated from 
June 1998 to September 1998, reflecting clinical attention 
and treatment for several disabilities.  These records do not 
reflect any treatment for the veteran's fragment wounds of 
the left knee and thigh.  

The veteran was again afforded a VA compensation examination 
in October 1999, at which time he complained of chronic left 
knee pain with ambulation, and stated that he was required to 
use a cane for ambulation.  On clinical evaluation, it was 
noted that the veteran walked into the examination room with 
a cane and a limp to the left leg, favoring the left leg and 
bearing weight on the right leg.  At the left knee, at the 
posterior aspect, there was a depression and an old linear 
scar, approximately 2 cm vertically.  There was tenderness 
locally over the scar; however, the knee had no evidence of 
effusion or tenderness.  Flexion of the knee was from 0 to 70 
degrees; however, the veteran complained of extreme pain.  It 
was noted that the veteran was unable to fully extend at 0 
degrees full extension.  The veteran complained of 
considerable pain localized behind the left knee.  There was 
no evidence of ulceration or breakdown of the skin; no edema 
or keloid formation was noted.  

Received in November 1999 were VA treatment records dated 
from November 1998 to September 1999, which reflect clinical 
attention and treatment for several disabilities.  These 
records do not reflect any treatment for the veteran's 
fragment wound residuals of the left lower extremity.  




B.  Legal analysis

Initially, the Board finds that the veteran's claim for a 
compensable evaluation for fragment wound scarring of the 
left lower extremity is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See generally Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claims has been met.  

We must note, however, that, although the RO characterized 
the service-connected disability, in its February 1997 rating 
decision, as "fragment wound scars, left anterior knee and 
thigh," this appears to have been in error.  The term 
"anterior" denotes a location on the front of the body or a 
limb, and the records in the claims file do not show a wound, 
or scarring, on the anterior side of the veteran's lower 
extremity.  Dorland's, supra, at 90.  For this reason, the 
Board has recharacterized the issue as noted above.  This 
change does not effect any change in the service-connected 
disability, but merely makes the description of it more 
accurate.  In addition, since it is unclear, at this 
juncture, whether both scars noted in service are now 
observable, or whether they are seen, due their proximity to 
each other, as one, the recharacterization of the disability 
as scarring of the left lower extremity permits accurate 
rating of the residual condition based upon the medical 
findings of record.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The Board notes that the veteran's service-connected fragment 
wound scarring of the left lower extremity is currently 
assigned a noncompensable rating under Diagnostic Code 7805.  
Under this provision, scarring may be rated based on the 
limitation of function of the body part affected.  38 C.F.R. 
§ 4.118 (1999).  

The above findings establish that, prior to October 26, 1999, 
the veteran's service-connected fragment wound scarring of 
the left lower extremity was essentially asymptomatic.  
Significantly, the knee scarring was noted on VA examinations 
in January 1992, September 1996, and July 1997, but it was 
not tender and did not cause any functional restriction.  
Therefore, a compensable evaluation is not warranted prior to 
October 26, 1999.  

However, at the October 26, 1999, VA examination, the 
examiner reported tenderness locally over the scar; it was 
also reported to be depressed, and measured 2 cm vertically.  
The scar, however, was not inflamed nor swollen.  There was 
no ulceration, no adherence, and no herniation.  Nonetheless, 
as noted above, superficial scarring which is tender and 
painful on objective demonstration warrants a 10 percent 
rating.  DC 7804.  No additional, separate functional 
impairment is shown.  The Board finds that the evidence 
supports the grant of a 10 percent rating for fragment wound 
scarring of the left lower extremity.  

This is the maximum schedular rating assignable for scarring, 
other than scarring which limits function of the body part 
affected.  38 C.F.R. § 4.118, DC 7805.  In this case, there 
is no evidence of record of functional impairment due to the 
veteran's scarring.  Thus, as he currently receives the 
maximum schedular evaluation provided by the rating schedule 
for a painful scar, an evaluation in excess of 10 percent is 
not warranted for the fragment wound scarring of the left 
lower extremity.  


ORDER

A 10 percent evaluation for fragment wound scarring of the 
left lower extremity is granted, subject to the laws and 
regulations governing payment of monetary benefits.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

